DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction Requirement
Applicant’s election without traverse of Invention I encompassing claims 1-11 in the reply filed on 02/24/2021 is acknowledged.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 11 are pending.
Claims 1 - 11 are rejected.
Claims 12 - 28 are withdrawn.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 08/27/2019 and 10/01/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specifications
The disclosure is objected to because of the following informalities:
Reference will be made to the specification of US PG Pub document US 2020/0156231 A1.
Paragraph [0055] recites, “…When the safety limit switch 40 s in the open position…” However, it appears that the passage should recite, “When the safety limit switch 40 is in the open position…”
Paragraph [0064] recites, “…a portion of protrusion 46 may be…” However, it appears that the passage should recite, “…a portion of protrusion 46e may be…”
Paragraph [0065] recites, “Protrusion 46 extends…” However, it appears that the passage should recite, “Protrusion 46e extends…”
Appropriate correction is required.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 2-3, “spring mechanism” (because A – “spring mechanism” is the placeholder/nonce term, B – “…that secures the cable guard to the housing… and permits the cable guard to be movable between a retracted position and an extended position relative to the wall of the housing…” designates the function, and C – no additional structure is provided in the claim body, thus “spring mechanism” is understood as equivalent to “means for securing the cable guard to the housing, and means for permitting the cable guard to be movable between a retracted position and an extended position relative to the wall of the housing”). However, a review of the specification does not yield a specific structure corresponding to the “spring mechanism.” The closest description is found in ¶ [0070] of the US PG Publication of the current application (US 2020/0156231 A1), “…This upward movement of cable guard 50 causes the spring in spring mechanism 53 to become compressed. Lifting staple gun 10 off surface "S" will allow the spring in spring mechanism 53 to return to an uncompressed state and this will result in cable guard moving outwardly and downwardly relative to bottom wall 46d and 
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “spring mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See section 9 above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,933,521. This is a statutory double patenting rejection.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier (US 7,562,801 B2).

Regarding claim 1, Pelletier discloses a staple gun (Fig 1A, #10) comprising: 
a housing (Fig 1A, #12) defining an interior cavity (See inner cavity of staple gun in Fig 2A); 
a stapling mechanism provided in the housing (See at least col 2, lines 62-64 describing a staple drive track located within the housing, though not illustrated. See further Fig 2A, #32 illustrating a driving element. See further col 3, lines 38-41); 
a wall provided on the housing (See Fig 1A illustrating a plurality of walls on the housing {specifically the bottom wall of the stapler}); 
said wall defining an aperture through which the stapling mechanism is adapted to deliver a staple to secure a stack of one or more cables to a surface (See col 3, lines 38-41 describing an opening in the bottom wall of the stapler through which a staple is driven. See col 3, lines 43-50 describing a staple driven from the stapler to secure a wire to a work surface); and 
a cable guard (See Fig 3A, #26) extending outwardly from the wall of the housing proximate of the aperture (See Figs 3A/3B illustrating the cable guard {#26} extending outwardly from the housing wall); wherein a portion of said cable guard is adapted to extend between a side surface of the stack of one or more cables and a portion of an arm of the staple (See col 3, lines 45-50).

Regarding claim 2, Pelletier discloses the staple gun according to claim 1, further comprising a spring mechanism that secures the cable guard to the housing (See Figs 2A and 3A, #28 and col 4, lines 1-15); wherein the spring mechanism permits the cable guard to be movable between a retracted position and an extended position relative to the wall of the housing (See Fig 2A for the retracted position of the cable guard, and Fig 3A for the extended position of the cable guard); wherein in the retracted position (Fig 2A) the cable guard extends a first distance outwardly beyond the wall; and in the extended position (Fig 3A) the cable guard extends a second distance outwardly beyond the wall; and the second distance is greater than the first distance (See the comparison between Figs 2A and 3A wherein the distance the cable guard extends beyond the housing in Fig 3A {second distance} is larger than the distance in Fig 2A {first distance}).

Regarding claim 3, Pelletier discloses the staple gun according to claim 2, wherein the cable guard is movable between the retracted position (See retracted position of cable guard {#26} in Figs 2A/2B) and the extended position by contacting a bottom edge of the cable guard on the surface (See extended position of cable guard in Figs 3A/3B).

Regarding claim 4, Pelletier discloses the staple gun according to claim 1, wherein the cable guard is located rearwardly of the aperture (See Fig 1A illustrating the cable guard {#26} is located rearwardly of the aperture. See further col 3, lines 43-50 describing that, during a stapling operation, the cable guard is positioned between a leg of a driven staple and the wire to be stapled. Therefore, the cable guard must be located rearwardly of the aperture for this operation to take place).

Regarding claim 5, Pelletier discloses the staple gun according to claim 1, wherein the cable guard has a shape of a parallelogram when viewed from a left side or a right side (See Fig 3A, #26 for the cable guard. When viewed from the sides {see annotated Fig below} the cable guard will have the shape of a rectangle {a parallelogram}).

    PNG
    media_image1.png
    165
    268
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 3A illustrating the left and right side views, from which the cable guard will have the shape of a parallelogram (rectangle).

Regarding claim 6, Pelletier discloses the staple gun according to claim 1, wherein the cable guard is generally U-shaped when viewed from a front end (See Fig 3B, #26a).

Regarding claim 7, Pelletier discloses the staple gun according to claim 6, wherein the cable guard includes a top wall, a first side wall extending outwardly from a first end of the top wall; and a second side wall extending outwardly from a second end of the top wall (See annotated Fig 3B below).

    PNG
    media_image2.png
    208
    285
    media_image2.png
    Greyscale

Fig 2. Annotated Fig 3A illustrating structural components of the cable guard.

Regarding claim 8, Pelletier discloses the staple gun according to claim 7, wherein the first side wall and the second side wall extend forwardly beyond a front edge of the top wall (See annotated Fig 3B below illustrating that the first and second side walls extend forwardly beyond a front edge of the top wall).

    PNG
    media_image3.png
    208
    285
    media_image3.png
    Greyscale

Fig 3. Annotated Fig 3A illustrating the extension of the first/second side walls beyond the identified front edge of the top wall.

Regarding claim 9, Pelletier discloses the staple gun according to claim 8, wherein each of the first side wall and the second side wall terminates in a corner region (See Fig 3B, #26b for corner regions) that is located a distance forwardly of the front edge of the top wall (See annotated Fig 3B above illustrating that the first and second side walls extend forwardly beyond a front edge of the top wall); and wherein the corner region is located proximate a bottom end of an associated one of the first side wall and the second side wall (See Figs 3A/3B illustrating that the corner regions {26b} are located at bottom ends of associated first {left} and second {right} side walls).

Regarding claim 10, Pelletier discloses the staple gun according of claim 9, wherein each of the corner regions is adapted to be inserted between the side surface of the stack of one or more cables and the arm of the staple (See at least col 3, lines 43-50 and col 4, lines 41-45 describing that a wire is provided within a recessed notch {#26a} to provide clearance between the wire and the driven staple).

Regarding claim 11, Pelletier discloses the staple gun according of claim 9, wherein each of the corner regions is generally curved and free of sharp edges (See Fig 3A, #26U illustrating curved corner regions of the cable guard).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731